Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 1 of 21



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

                                  CASE NO. 1:18-cv-23125-RNS

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY and STATE
   FARM FIRE and CASUALTY
   COMPANY
            Plaintiff,

                  vs.

   HEALTH AND WELLNESS SERVICES, INC.,
   BEATRIZ MUSE, LAZARO MUSE,
   HUGO GOLDSTRAJ, MANUEL FRANCO,
   MEDICAL WELLNESS SERVICES, INC.,
   NOEL SANTOS, ANGEL CARRASO, PAIN
   RELIEF CLINIC OF HOMESTEAD, CORP.,
   JESUS LORITES and JOSE GOMEZ-CORTES,

               Defendants.
   _________________________________/

    DEFENDANTS, LAZARO MUSE, BEATRIZ MUSE, NOEL SANTOS AND MEDICAL
      WELLNESS SERVICES, INC.’S MOTION FOR RECONSIDERATION OF THE
      OMNIBUS ORDER ON MOTIONS FOR SUMMARY JUDGEMENT [D.E. 321]

          For this Motion, the Defendants, LAZARO MUSE, BEATRIZ MUSE, NOEL SANTOS

   and MEDICAL WELLNESS SERVICES, INC. (“Muse Defendants”), state:

          Pursuant to Federal Rules of Civil Procedure 59(e) and 60, the Muse Defendants seek

   reconsideration of this Court’s omnibus order of March 5, 2020 [D.E. 321]. In part of that order

   and relevant to this motion, the Court granted State Farm Mutual Automobile Insurance

   Company and State Farm Fire & Casualty Company’s (“SF”) motion for summary judgment

   [D.E. 184] against Defendants, Medical Wellness Services, Inc. (“MW”), Lazaro Muse

   (“Lazaro”), Beatriz Muse (“Beatriz”) and Noel Santos (“Noel”) (“Muse Defendants” when

   referred to jointly), as to the following counts: Florida Deceptive and Unfair Trade Practices Act

                                                   1
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 2 of 21



   (“FDUTPA”)(Count IV against Beatriz and Lazaro, Count V against all Muse Defendants, and

   Count VI against Beatriz and Lazaro); Unjust Enrichment (Count VII against Beatriz and Lazaro,

   Count VIII against the Muse Defendants, and Count VIX against Beatriz and Lazaro).

                               STANDARD FOR RECONSIDERATION

           The Federal Rules of Civil Procedure do not expressly allow motions for reconsideration,

   but district courts generally treat them as being filed under Rule 59 or 60. Still, reconsideration

   of a judgment is considered an extraordinary remedy which will be granted only sparingly. Rule

   60(b) allows for "relief from a final judgment, order, or proceeding" in certain circumstances.

   Those circumstances include mistake, excusable neglect, newly discovered evidence, fraud by an

   opposing party, and "any other reason that justifies relief."         Here, reconsideration as an

   extraordinary remedy is justified because there has been clear error resulting in manifest injustice

   – resulting in a multimillion dollar order on summary judgment against parties who demonstrate

   issues of material fact in dispute. .

                   Rule 59(e), which allows an aggrieved party to move to "alter or amend a

   judgment," is another Rule sometimes employed as a basis for seeking reconsideration. A motion

   for reconsideration brought under Rule 59(e), may only be granted in very narrow circumstances:

   (1) to accommodate an intervening change in controlling law; (2) to account for new evidence

   not available at trial; or (3) to correct a clear error of law or prevent manifest injustice. As with

   Rule 60 motions, Rule 59 motions are not justified by a party's mere disagreement with the

   court's ruling as the Rule is not intended to give the losing party's attorney a second bite at the

   apple. We do not re-argue anything for the mere sake of arguing. Rather, we point to specific

   errors in the conclusions arrived at by the Court in its omnibus order.




                                                    2
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 3 of 21



                  LAW/STANDARD REGARDING SUMMARY JUDGMENT

          Respectfully, a district court cannot substitute its judgment – as if it were sitting as a fact

   finder – for, within, or under an order granting summary judgment. There must be a total absence

   of a factual dispute for summary judgment to be entered. Alabama v. North Carolina, 130 S.Ct.

   2295, 2308 (2010), such as a total silence from the non-moving party or an admission to the

   alleged facts, because without that, the moving party’s factual allegations are viewed favorable

   to the non-movant. Adickes v. S.H. Kress & Co., 398 U.S. 144, 158-159 (1970). In that context,

   the court simply may not weigh conflicting evidence or make credibility decisions on witness

   testimony in determining summary judgment. Skip v. City of Atlanta, GA., 485 F.3d 1130 (11th

   Cir. 2007).

          Moreover, in cases involving intent, such as fraud (or even FDUPTA), the intent to

   defraud (or deceive) is generally inappropriate for summary disposition. Glance v. Cohan, 364

   So.2d 54 (Fla. 3d DCA 1978)(Generally, the issue of fraud is not a proper subject on summary

   judgment. Fraud is a subtle thing requiring a full explanation of the facts and circumstances of

   the alleged wrong to determine if they collectively establish a fraud); Amazon v. Davidson, 390

   So.2d 383 (Fla. 5th DCA 1980) (Since the whole context is necessary for the determination, it is

   seldom that one can determine the presence or absence of fraud without trial); Robinson v.

   Kamalson, 882 So.2d 1086 (Fla. 5th DCA 2004); Bock v. Marchese Servs., 42 So.3d 325 (Fla. 4th

   DCA 2010); and Grimes v. Lottes, 241 So.3d 892 (Fla. 2nd DCA 2018).

                                             ARGUMENT

          Part I argues that the Court erred in its four critical findings against the Muse

   Defendants. (Omnibus Order at pp. 15-20). Part II argues that the Court ignored (or misread)

   Local Rule 56.1(a)(2) and over-harshly applied Rule 56(c)(1)(A) of the Federal Rules of Civil



                                                    3
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 4 of 21



   Procedure in functionally striking the evidence presented by the Muse Defendants to oppose

   SF’s motion for summary judgment. Part III argues that the Court overlooked cited record

   evidence. Part IV argues that the Court erred when it cited evidence under a prosecution theory

   never pled by SF, (namely, the alleged failure to collect co-payments and deductibles) as a

   variance or constructive amendment. Part V argues that the Court erred in finding FDUPTA

   (and unjust enrichment) liability against Beatriz, Lazaro and Santos, individually. Part VI argues

   that the Court erred in finding damages with regards to Lazaro (as to all three medical clinics)

   when he denied any liability under oath and regarding Beatriz (as to HW) for billings HW

   presented to SF up to eight years after she sold it to a bona fide third party, a fact never in dispute

   in this case.

   PART I: The Court erroneously made the following findings as a matter of law:


       -   that licensed medical therapists (“LMT”) rendered unlawful and non-compensable

           services (Order pp. 15-17).

       -   that the medical clinics had non-compliant record keeping (Order p. 17).

       -   that there were invalid and unlawful prescriptions for treatment (Order p. 18).

       -   that there was non-compliance with collection or collection efforts regarding co-

           payments and deductibles (Order pp. 18-20).

           Even if all of these points were true as a matter of law, they might entitle SF to a claim

   for charge-back and/or subject the medical clinics to administrative action regarding their

   licenses with AHCA. But they do not equate to fraud, deception (FDUPTA) or unjust enrichment

   against any of the individual Muse Defendants on summary judgment.


   (i) A fact question exists on whether the licensed medical therapists (“LMT”) rendered
   unlawful and non-compensable services.


                                                     4
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 5 of 21



           A fact dispute exists on whether the medical clinics unlawfully render non-compensable

   services. First, to conclude that the use of a physical device is outside the scope of a licensed

   massage therapist practice under F.S. §480.033(3), it must be shown that the massage was not

   performed at all. There is no proof of that in this record. Indeed, SF does not even make that

   allegation. The massage statute authorizes the use of a mechanical device or any physical agent

   (i.e., modalities) in aid of massage. Thus, if a patient uses a treadmill for gait training as part of

   the therapy visit in tandem with the massage, then the therapist was not practicing outside the

   scope of 480.033(3).

           Second, prior to 2013, the therapists need not be supervised directly by a medical doctor.

   So, the pre-2013 services were lawful and compensable medical care not subject to the massage

   payment exclusion under F.S. §627.736(1)(a)5 which became effective in 2013 and allows a

   doctor to supervise another licensed health care professional pursuant to Rule 64B8.2001(1)

   FAC unless provided otherwise by a rule or statute.1 In this case, Rule 64B8.20011 authorized a

   medical doctor to supervise an LMT whether directly or indirectly because there is no other rule

   or statue that provides otherwise. See Rule 64B8.200(1)(d).

           Third, even assuming the Court found as a matter of law that the LMTs exceeded the

   scope of the modalities they could perform, a jury could have found that the Muse Defendants -

   at least the individuals – were operating under mistake or misapprehension of the law, and while

   that would not establish some type of liability, it sure isn’t intent to defraud or deceive as a

   matter of law, much less on this record.

           Last, the Court overlooked that the law on the scope of modalities that could be

   performed by LMTs changed in 2013 while clearly, before then, they were permitted. After


   1
    Respectfully, the Court glossed over the pre-2013 statute which clearly permitted LMTs to perform such
   modalities without “direct” supervision by a medical doctor.

                                                          5
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 6 of 21



   2013, the modalities required direct supervision from a doctor but without the word “direct”

   having been fully defined until the Third District Court of Appeals interpreted the amended

   statute a few months ago. Geico Gen Ins. Co., v. Beacon Healthcare Ctr. Inc., 3D18-2030,2020

   WL 912938 (Fla. 3rd DCA, February 26, 2020). But that was not the law before 2013. Yet, the

   Court applied it retroactively in an ex post facto fashion to grant summary judgment.

   (ii) A fact question exists on whether the medical clinics had compliant record keeping and
   whether, if not, the individual Muse Defendants are liable by osmosis.

          The Court correctly cited that under Florida law, medical records must be in English, be

   legible and explain why the course of treatment was undertaken. Additionally, the records must

   identify the patient, support the diagnosis and document the course of treatment to include

   patient history, examination and test results, and other similar information. The Court found that

   MW’s and HW’s medical records did not meet these criteria with no citation, as to where, in the

   record, it shows that any of the medical clinics’ medical records were not in English, illegible or

   did not justify the plan of treatment. The Court also completely ignored the testimony of the

   defense expert, Nicholas Suite (“Dr. Suite”).           The Court also overlooked that these

   responsibilities do not fall on the medical clinics, their owners or consultants, but rather upon the

   shoulders of the medical directors - Dr. Goldstraj said his responsibilities were met, though not at

   a higher than (his perceived) minimum standard. Yet, the Court found –as a matter of law – that

   his self-rated “C” for him, meant an “F” for the Muse Defendants. Last, the record does not

   reveal that any of the Muses - knew at the time - that the medical directors at MW and HW were

   not meeting their own duties in ensuring compliance with record-keeping requirements under

   applicable law. Now hearing Dr. Goldstraj say “I could have done a better job” and Drs. Jorge

   Rafael Coll and Angel Carrasco now saying, “looking back now, we think we missed the mark in




                                                    6
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 7 of 21



   meeting our statutory duties”, cannot translate it in to some kind of vicarious, retroactive,

   telepathic knowledge and intent by osmosis to the Muse Defendants, 10 years ago.

              Even if HW had poor record keeping, the Court still erred in holding Beatriz (and Lazaro)

   responsible for such deficiencies that occurred at HW after Beatriz sold it in 2010. The Court

   further erred in finding that Lazaro had osmotic responsibility for recordkeeping deficiencies at

   the other two clinics though he was never their owner; he was not responsible for their record

   keeping; he never hired their medical directors; he was not an employee of the clinics; he did not

   prepare plans of treatment and he did not perform billing at any of the clinics either. Indeed,

   Lazaro had ZERO connection to Pain Relief. Lazaro denied liability for any shortcomings of all

   of the clinics’ medical directors in his affidavit. The same applies to MW’s owner (Noel Santos).

   Just like Beatriz, he testified that he relied on the medical directors to their jobs. Last, Dr. Suite’s

   deposition testimony and report raises an issue of fact on this point as well.2

    (iii) A fact question exists on whether the clinics had valid and lawful prescriptions for
   treatment.

              The sole responsibility for the prescriptions for treatment lies exclusively with the

   treating physicians and not on clinic owner (or its consultant). There is no record evidence from

   any treating physician(s) at MW and HW that he/she prepared a fraudulent (or non-medically

   necessary) plan of treatment, for a single patient. Rather and respectfully, the Court completely

   believed the SF’s medical expert and completely disbelieved Dr. Suite and found that as a matter

   of law, the plans of treatment were all fraudulent. Dr. Suite essentially explained that injuries

   from motor vehicle accidents will fall within a common category of “soft tissue injuries”

   generally focusing on the neck, back and shoulders but that such injuries can radiate to other

   parts of the body as well. He explained that because of this, the modalities of treatment are very

   2
       See pp. 18-19, infra.

                                                      7
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 8 of 21



   similar across the spectrum of patients seeking relief from their pain and limitations resulting

   from such motor vehicle accident injuries. (Exhibit A). Had his deposition and report not been

   discarded and disregarded, a fact question would exist.

   (iv) A fact question exists on whether there was compliance with collection or collection
   efforts regarding co-payments and deductibles.

           This issue should not have been considered by the Court as it was not pled. Nevertheless,

   Beatriz and Noel testified in deposition about their efforts to collect co-payments and

   deductibles. Citations to the specific pages in their deposition testimony were incorporated in

   their response to SF’s motion for summary judgment. (See Response at p. 5). Their said they

   made efforts to notify patients of their obligation and to pursue collection thereof. If a jury were

   to decide at trial that such actions were “not enough”, then so be it. But their testimony should

   not have been totally disregarded by this Court – on summary judgment - in order to determine

   this issue as a matter of law. On summary judgment, a judge should not be ruling on the

   credibility of the declarants.

   PART II: The Muse Defendants followed the plain, textual requirements of Local Rule

   56.1(a)(2) and Rule 56(c)(1)(A) of the Federal Rules of Civil Procedure. Yet, the Court held

   them to a higher standard of requiring pinpoint citations without advance notice.

   Local Rule 56.1(a)(2) states as follows:


           “An Opponent’s Statement of Material Facts shall clearly challenge any purportedly
           material act asserted by the movant that the opponent contends is genuinely in dispute.
           An opponent’s Statement of Material Facts also may thereafter assert addition material
           facts that the opponent contends serve to defeat the motion for summary judgment”.
           Nowhere does the local rule require citations to anywhere in the record, (general, specific

   or pinpointed). Indeed all it requires is that the opposition “clearly challenge any purportedly

   material act asserted by the movant…”. This means that merely a general denial is sufficient and


                                                    8
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 9 of 21



   clearly, the Muse Defendants- at the very least – made general denials of facts asserted against

   them relevant to the essential elements of the various causes of action against them.


   Rule 56(c)(1)(A) of the Federal Rules of Civil Procedure reads as follows:


          (c) PROCEDURES.
          (1) Supporting Factual Positions. A party asserting that a fact cannot be or is genuinely
          disputed must support the assertion by:
          (A) citing to particular parts of materials in the record, including depositions, documents,
          electronically stored information, affidavits or declarations, stipulations (including those
          made for purposes of the motion only), admissions, interrogatory answers, or other
          materials;”
          In citing to Lugo v. Carnival Corp., 154 F. Supp. 3d 1341, 1343 S.D. Fla. (2015), the

   Court effectively struck and essentially ignored the Muse Defendants’ cited record evidence to

   oppose the motion, respectfully, ignoring its obligation to review all of the evidentiary materials

   submitted in opposition to such a motion. United States v. One Piece of Real Prop. Located at

   5800 S.W. 74th Ave, Miami, Fla., 363 F.3d 1099, 1101-02 (11th Cir. 2004).         Moreover, Lugo

   utterly failed to file his own statement of material facts in response to the paragraph and

   numbering scheme used by carnival in its statement of facts. Here, however and quite differently,

   the Muse Defendants filed a specific response to SF’s SOF corresponding identically to the order

   and paragraph number schemes used by SF in its motion.

          The local rule is clearly more liberal and general than the federal rule and the Muse

   Defendants complied with both. But even the federal rule does not say that the citations must be

   “pinpoint” citations. Indeed, there is no Eleventh Circuit decision that says that either.

   Respectfully, the Court used an unfair, microscopic and higher standard than called for by these

   rules resulting in functionally striking the Muse Defendants’ opposition to SF’s motion for

   summary judgment and if the Court wanted “pinpoint precision citations” to the record –



                                                   9
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 10 of 21



   something more than what the rules require as written on their face – it simply could have said so

   and ordered the parties to do so within say, five (5) days, rather than not afford them that

   opportunity during the four months that SF’s motion, the defense responses and replies were

   being considered. Five more days would not have made a difference. If, after such warning and

   opportunity any defendant failed to comply, then that would fall on them. In short, the Muse

   Defendants should not have been held to a standard higher than what the plain reading of both

   rules calls for. Florida courts prefer deciding cases on the merits of the claim rather than on a

   technicality. Sun Trust Mortgage v. Torrenga, 153 So.3d 952 (Fla. 4th DCA 2014). There, on

   reconsideration, the court treated counsel’s failure to act due to an incorrect assumption and

   clerical error and treated it as excusable neglect sufficiently to protect the affected party from a

   technical “gotcha”. See also, Florida Physician’s Ins. Co. v. Ehlers, 8 F.3d 780, 783 (11th Cir.

   1993); Darby v. Flight Options, LLC, 2008 U.S. Dist. Lexis 40090 (MDFL 2008).

   PART III: The central basis for the Court’s granting of summary judgment against the Muse

   Defendants was that they failed to cite record references in opposition to SF’s SOF. We

   respectfully disagree and cite below to specific record references, all of which sufficiently meet

   the requirements of the local and federal rules.3 For reconsideration, we identify all record

   citations in their response.

   LAZARO MUSE


           While SF “connected many dots” attempting to paint Lazaro as a de facto owner and/or

   “aider and abettor” in fraud allegedly committed by one or more of the Defendants in this case,

   and while the connecting of those dots at closing argument could lead a jury to find him culpable

   under Counts III-VIX of the Amended Complaint, summary judgment was improper as to Lazaro

   3
     We recognize that with regards to Dr. Suite, references were made (generically) to his deposition and report. But
   in the conclusion of his report one can easily find it on the last page under a clear heading.

                                                           10
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 11 of 21



   because he denied any fraud on his part. His affidavit was totally ignored, even though its one

   page of averments was not only a general denial of knowledge and intent, but also contained

   specific denials to specific fact allegations attempting to establish his liability on those points.




                                                     11
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 12 of 21




                                        12
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 13 of 21



              In SF’s SOF ¶4, they alleged that “Lazaro Muse hired Dr. Goldstraj to work at HW”.

   Lazaro however, denied that under oath in his five (5) point two paged affidavit in this matter.4

   Specifically, ¶5 said, “Likewise, I did not hire any of the medical directors for any of those three

   clinics”. That raises a genuine issue of material fact as to Lazaro’s ownership of any clinic. The

   failure to specifically reference ¶5 of the affidavit is patently unfair and does not erase Lazaro’s

   words under oath. Citing to an affidavit that is so easy to follow does not run afoul of the Local

   Rule or the Federal Rule of Civil Procedure. Neither rule delineates the specificity with which

   the record needs to be cited; simply the rule requires that there be a record citation and that is

   what Lazaro’s two-page, single-spaced affidavit is- a record citation.

              In ¶19 of SF’s SOF, and in an attempt to tie Lazaro’s “guilty knowledge” to any alleged

   fraud at HW, SF alleged that Lazaro worked as a consultant at HW which was not denied, but

   did deny a following averment in that paragraph claiming that “Mr. Muse hired HW medical

   director Dr. Goldstraj” and referenced the same Lazaro affidavit described above.

              In ¶29 of SF’s SOF, in another attempt to tie Lazaro’s “guilty knowledge” to any alleged

   fraud at PR, SF alleged that PR made $1000 monthly payments for Lazaro’s vehicle. Although

   that fact alone could not possibly equate to Lazaro’s guilty knowledge of any fraud at PR, Lazaro

   nevertheless cited to specific page of his deposition testimony (pp. 269-271) wherein he

   explained that this was not a gift, but rather, compensation for his legitimate consulting services

   to PR. If a jury chooses to disbelieve him, so be it.

              In ¶30 of SF’s SOF, and in an attempt to tie Lazaro to Confidence Billing, SF alleged that

   Lazaro owned such business. In response, Lazaro specifically denied that allegation and alleged

   that it was an inactive corporation and specifically cited to Sunbiz.org – a public record- but ore



   4
       The affidavit has 7 points, but points 3-7 are the under oath denials and are on a single page.

                                                               13
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 14 of 21



   importantly to his own affidavit as well. Particularly, ¶6 of his 7 paragraph affidavit says, “I

   declare that I was never an owner, part owner or silent owner of Confidence Billing”.

          In ¶48 of SF’s SOF, SF alleged that Lazaro was a consultant for PR. In opposition to this

   allegation, which, notably, does not make Lazaro guilty of fraud, FDUPTA or unjust enrichment,

   Lazaro cited to his affidavit and his general deposition testimony. In ¶s 3 and 4 of his affidavit,

   Lazaro admitted that he provided consulting services to the three clinics but that he was never an

   owner, part owner or silent owner of any of them.

          Lazaro’s testimony that he did not own any of the clinics; that he did not hire their

   medical directors; that he had nothing to do with the plans of treatment used by the clinics; and

   last, that he was not involved in any of the billing submitted by the medical clinics to SF. His

   denials raise genuine issues of material fact for a jury.

   NOEL SANTOS AND MEDICAL WELLNESS:

          In ¶40 of SF’s SOF, SF alleged that the MW directors were unfamiliar with the statutory

   keeping requirements that they were obligated to satisfy. Contrarily, the Muse Defendants cited

   to Dr. Suite’s deposition testimony and report. Even though the Court took the affidavits of Drs.

   Coll and Carrasco as true, neither one of them said that at the time they were medical directors

   for MW, they knew – or told any Muse Defendant – that they were deficient in meeting their

   statutory duties at MW. Their affidavits merely show that today, and on reflection, they now

   believe that they did not perform to par during the relevant time period. (ECF 178 and 179].

          In ¶41 of SF’s SOF, SF alleged particular deficiencies of MW’s former medical directors.

   Again, the Muse Defendants cited to Dr. Suite’s deposition testimony and written report in

   contravention of those factual allegations.




                                                     14
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 15 of 21



          In ¶42 of SF’s SOF, SF alleged that MW did not have copies of patients’ files five years

   before it closed. We first note that MW’s failure to produce the records does not make MW

   guilty of fraud. It may be subject to a statutory fine by AHCA, but it does not establish fraud.

   More importantly, and creating a genuine issue of material fact as to the implication of SF’s

   allegation is the cited to deposition testimony of Noel Santos at p. 71.

          In ¶43 of SF’s SOF, SF alleged that as a consultant to MW, Lazaro reviewed patients’

   medical records without legal authorization to do so. In direct and specific contravention to that

   allegation, ¶7 of Lazaro’s’ affidavit – specifically cited to in the Muse Defendants’ response to

   SF’s SOF, says “with regards to the allegations that I served as a ‘business consultant’ to MW

   and did not have a legally required business associate agreement, the Plaintiffs have never

   showed me a law, rule or statute that required such an agreement. In any event, I had full

   consent of MW to perform my consulting duties for MW which I faithfully performed”.

          In ¶44 of SF’s SOF, SF alleged that MW’s medical records did not justify the plans of

   treatment for the patients. That averment was directly disputed by record citation to Dr. Nicholas

   Suite’s deposition and report.

          In ¶45 of SF’s SOF, SF alleged that x-ray results were not documented for use in

   patients’’ treatment at MW. That averment was directly disputed by record citation to Dr.

   Nicholas Suite’s deposition and report.

          In ¶46 of SF’s SOF, SF alleged that MW’s plans of treatment did not have time stamps

   on duration of treatments. However, the response cited to Dr. Nicholas Suite’s deposition and

   report in contravention and/or explanation thereto.

          In ¶s 63 through 67 of SF’s SOF, SF alleged that MW did not accept copayments or

   deductibles from patients; did not make efforts to collect co-payments either. First, there is no



                                                    15
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 16 of 21



   dispute as to what the law is regarding the collection of copayments and deductibles. Indeed,

   medical clinics were only required to make efforts to collect such payments. Stated differently, a

   failure to do so is certainly not fraud. But to be certain, the Muse Defendants particularly

   contradicted and/or satisfactorily explained sufficient efforts to comply this obligation (citing to

   the specific deposition testimony of Noel at pp. 42 and 71). Notably, the Court held MW’s and

   Noel’s sworn testimony here to a standard of credibility beyond a reasonable doubt, meaning,

   that because the Court had some doubt as to t heir truthfulness in their deposition testimony, that

   they lose on summary judgment on this point. (Order at p. 19). Credibility determinations are to

   be handled by a jury, not by a court on summary judgment. Indeed, the order cites to their

   specific testimony that front-desk personnel were required to inform patients about this

   obligation and that some patients paid in cash in installments based upon their ability. Those

   citations themselves - specifically pulled by the Court – create an issue of fact as to whether MW

   and Santos were in compliance with Florida law regarding attempts to collect co-payments and

   deductibles.

          Noel swore he relied on the treaters to make treatment plans and the medical director to

   meet their responsibilities and that HW did tried to collect co-payments and deductibles.

   BEATRIZ MUSE AND HEALTH AND WELLNESS

          In ¶51 of SF’s SOF, SF alleged that Drs. Franco and Goldstraj were not familiar with the

   statutes governing record keeping that applied to HW. They said that now, looking back, not that

   they knew and communicated that to anyone at the time. The record is undisputed that Dr.

   Franco was hired by HW well after Beatriz no longer owned it. With regards to Dr. Goldstraj,

   the Muse Defendants cited the specific deposition testimony of Dr. Goldstraj (who was HW’s

   medical director when owned by Beatriz), specifically, p. 269. Paraphrasing that testimony, Dr.



                                                   16
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 17 of 21



   Goldstraj said that while he could have been a “better” medical director at HW, he still met his

   standard of care and was compliant with the statutes governing record keeping requirements and

   moreover, that patient care at HW was never compromised. (Id.).

            In ¶54 of SF’s SOF, SF alleged that Lazaro was a business consultant at HW and

   reviewed its patients’ medical records without legal authorization to do so. In direct response

   thereto, Lazaro cited to his deposition testimony and also to his affidavit.

            In ¶56 of SF’s SOF, SF alleged that Dr. Goldstraj was unaware of the record keeping

   requirements as HW’s director. Repeating to the citation of his deposition testimony, the Muse

   Defendants illustrated that in his deposition, he did not say that he violated the record keeping

   requirements of the clinic and while he did so in a satisfactory manner, he could have and should

   have done so to a higher standard.

            In ¶57 of SF’s SOF, SF alleged that the x-rays were not documented regarding patients’

   treatment. In contravention, the Muse Defendants cited to Dr. Suite’s testimony and report.

            In ¶s58 through 62 of SF’s SOF, SF alleged that HW did not accept copayments or

   deductibles from patients; and did not make efforts to collect co-payments either. First, medical

   clinics were only required to make efforts to collect such payments. So, failure to be successful

   in doing so is certainly not fraud. Last, the Muse Defendants particularly contradicted and/or

   satisfactorily explained the efforts by HW (before 2010) and MW to comply this obligation

   citing to the specific deposition testimony of Beatriz at p. 102 and Noel’s deposition testimony at

   p. 71.    In sum, just like Noel, Beatriz relied on the professional to do their jobs honestly and

   appropriately. Last, she has no involvement with HW after 2010.

   DR. NICHOLAS SUITE




                                                    17
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 18 of 21



          Respectfully, the Court totally disregarded Dr. Suite’s entire deposition testimony and

   report – of record - claiming that they were not sufficiently and microscopically cited to.

   Considering that his report (adopted in deposition) is only 14 pages long and that his opinions

   appear – as they often do - at the very end of the report under a heading in bold block letters as

   “COMMENT” and state as follows:

          “Based on my review…taken from the record of Medical Wellness, it appears that all
          these patients …reviewed were involved in motor vehicle accidents…This in and of itself
          ought not to raise suspicion on the part of the responsible carrier. .. it is no secret among
          physicians who evaluate patients in car accidents that the complaints are quite similar
          from patient to patient. This is evident throughout the records. The evaluations are also
          quite similar…the data would also likely reveal that most patients involved in a car
          accident and present to an emergency room would be evaluated in a similar fashion and
          have x-rays and probably CT scans immediately. Furthermore, the diagnosis sheets that
          they would be given to take home would also reflect the same diagnosis as those of the
          Medical Wellness Clinic. These are just the plain facts regarding the care and treatment
          of this population of patients. There are exceptions within this population of Medical
          Wellness patients and among them there are individuals who required MRI studies of the
          cervical and lumbar spine. There are also individuals who needed to have different types
          of treatment for involved body parts. The average accident patient however is reflected in
          these records and in my opinion, within a reasonable degree of medical probability, there
          is no cause for concern as far as the way in which these patients were evaluated and
          subsequently treated… the medical doctor evaluating these types of patients is in the best
          positon to make diagnoses on these patients…the use of templates is widespread and well
          accepted at every level of healthcare delivery including hospitals, clinics and outpatient
          surgery centers. The criticism of Dr. Rubenstein regarding templates is difficult to
          validate because of the Federal requirements regarding electronic health records (EHR)…
          … To summarize, it is my opinion within a reasonable degree of medical probability that
          the care and treatment received by the majority of the patients at the medical wellness
          Clinic …were reasonable, related and necessary as they pertain to the respective
          accidents that prompted such evaluation and treatment”,
          it is just patently unfair for the Court to disregard the opposing evidence just because the

   response did not pinpoint his opinion. The citations to Dr. Suite’s deposition and report clearly

   meet the requirements of the local and at worst, the minimum requirements of the federal rule.

   His testimony and report defeat SF’s motion for summary judgment.

   PART IV: The Court erroneously considered evidence on a matter not pled by SF. SF failed to

   plead the most poignant claim – the failure of medical clinics to collect co-payments and

   deductibles, or, to having made honest, diligent efforts to do so, as required by law. Indeed,

                                                   18
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 19 of 21



   when SF realized their oversight, and moved this Court for leave to amend they were denied

   such relief. But it mattered naught. On summary judgment, the Court let them slide in the back

   door while it prohibited them from doing through the front door. This was tantamount to a Fifth

   Amendment denial of due process as a prohibited variance or constructive amendment to the

   amended complaint. United States v. Narog, 372 F.3d 1243, 1247 (11th Cir. 2004).

   PART V: The Court erred in finding that as a matter of law, Beatriz, Lazaro and Noel were

   direct participants in dealings with SF. Despite the clear statutory language of the FDUPTA

   statute limiting liability to a buyer and a seller (or a consumer to a supplier), the case law has

   developed to extend liability to individuals not necessarily in that direct link or chain. However,

   that case law clearly and steadfastly requires that the individual be “a direct participant in the

   dealings”. Nationwide Mut. Co. v. Ft. Meyers Total Rehab Ctr. Inc., 657 F. Supp. 2d 1279, 1288

   (M.D. FL, 2009); KC Leisure, Inc. v. Haber, 972 So.2d 1069, 1074 (Fla. 5th DCA 2008).

          Nowhere in the amended complaint, in SF’s summary judgment motion in the record

   evidence, is there an iota support that Lazaro was ever a direct participant with SF. Thus, to

   have found him individually liable under FDUPTA is clear error. The argument also holds true

   for Noel and Beatriz. Nowhere did SF claim, much less present evidence that they had direct

   dealings with SF. The Court merely found that they did because of their positions as business

   owners of two of the three clinics – ignoring, of course, that Beatriz was no longer the owner of

   HW as of 2010. Thus, at the very least, there was a genuine issue of material fact as to Lazaro,

   Noel and Beatriz on the FDUPTA count.

   PART VI: The computation of damages as to Lazaro and Beatriz was erroneous because legally,

   they could not have been held responsible for any alleged fraudulent billing from HW after




                                                     19
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 20 of 21



   Beatriz sold it in 2010. There was no record evidence to show that either had any involvement

   with HW after the 2010 sale.

                                            CONCLUSION

          The factual record is to be viewed against the moving party, here, SF. The Court did not

   do that. As demonstrated above, the Muse Defendants gave specific record citations – repeated

   herein - to the salient factual allegations supporting SF’s motion. Those fact denials were

   overlooked or ignored by the Court, Lugo does not apply because there, the pro se plaintiff’s

   response did not contain a statement of facts corresponding with the order and paragraph

   numbering scheme used by Carnival in its Statement of Material Facts, whereas here, the Muse

   Defendants filed a response that mirrored SF’s SOF, following SF’s order and paragraph

   numbering scheme. If this Court is willing to recognize that Lugo does not apply, and that the

   simple and plain reading of the local and federal rules do not call for pinpoint citations, then, the

   Court should reverse itself and deny the motion as to the Muse Defendants.

          Witness credibility cannot be determined on summary judgment either. The Court made

   credibility findings against all of the Muse Defendants, but this was not a bench trial. The Court

   had to take as true the deposition testimony of the Muse Defendants and Lazaro’s affidavit.


          The deposition and “COMMENT” section to Dr. Suite’s report raised a factual question

   regarding medical necessity, compliance with record keeping requirements and the propriety of

   the provision of the medical services and treatment.


          Based on the foregoing, the Muse Defendants’ Motion for Reconsideration should be

   granted as to the FDUTPA, unjust enrichment and declaratory judgment counts against the Muse

   Defendants.



                                                    20
Case 1:18-cv-23125-RNS Document 330 Entered on FLSD Docket 03/24/2020 Page 21 of 21



   LOCAL RULE: Undersigned counsel conferred with counsel for the Plaintiffs regarding this

   motion who advised that they oppose the granting of the relief requested herein.


                                                Respectfully submitted,

                                                s/ Richard Diaz
                                                __________________________
                                                Richard J. Diaz, Esq.
                                                F.B.N. 0767697
                                                3127 Ponce de Leon Blvd.
                                                Coral Gables, FL 33134
                                                Telephone: (305) 444-7181
                                                Facsimile: (305) 444-8178




                                      CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically

   filed via CM/ECF and served electronically on all parties of record this 24th day of March, 2020.



                                                              s/ Richard Diaz
                                                            ______________________
                                                              Richard J. Diaz, Esq.




                                                  21
